Citation Nr: 0125531	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Philadelphia Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's hearing acuity for his right ear is at level 
IX.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86 Code 6100 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  Moreover, in a May 2001 
letter, the RO informed the veteran of the need to inform 
them of the names and addresses of all the medical providers 
who had additional records referable to his treatment which 
had not already been obtained by the RO.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He has also been afforded a VA 
examination during the course of his appeal.  VA has met all 
VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations. The puretone threshold average 
is the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, divided by four.  The non-service connected 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. § 4.85.

A review of the record demonstrates that the RO, in a 
September 1962 rating determination, granted service 
connection for defective hearing of the right ear and 
assigned a 10 percent disability evaluation.  

Following a November 1968 VA audiological evaluation, the RO, 
in a December 1968 rating determination, decreased the 
veteran's right ear defective hearing disability evaluation 
from 10 percent to noncompensable.  

After a May 1983 VA examination, the RO, in a June 1983 
rating determination, assigned a 10 percent disability 
evaluation for right ear defective hearing with tinnitus.  

In September 1999, the veteran underwent a VA audiometric 
examination.  At the time of the examination, the veteran 
reported that he had profound hearing loss in his right ear.  
He further indicated that his left ear hearing was ok.  He 
noted that he had to read lips in order for him to follow 
conversation and stated that he was unable to hear when 
someone was talking on his right side.  The veteran indicated 
that he had constant tinnitus in his right ear.  He also 
noted that episodes of vertigo had begun in 1985 and that by 
1995 he was unable to work as a result of the vertigo.  

An audiological evaluation revealed decibel level readings of 
65, 80, 75, and 70, in the right ear, and 40, 25, 25, and 35, 
in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was noted to be 40 percent in the right 
ear and 100 percent in the left ear.  Impedance indicated a 
large ear canal volume on the right side consistent with a 
tympanic membrane perforation.  Normal middle ear function 
was evident on the left side.  The examiner indicated that 
the audiological evaluation revealed a severe to profound 
mixed hearing loss in the right ear and mild sensorineural 
hearing loss in the left ear.  

At the time of a September 1999 VA ear, nose, and throat 
examination, the veteran reported a several decade history of 
hearing loss, tinnitus, and vertigo.  Physical examination 
revealed no auricle deformity.  There was also no deformity 
of the external canal.  The right tympanic membrane had 
sclerosis and the mastoid cavity was filled with debris.  The 
mastoids had no discharge and there was no active ear 
disease.  There were also no findings of infections of the 
middle ear, peripheral vestibular disorders, or Meniere's 
syndrome.  

In a February 2000 rating determination, the RO assigned a 30 
percent evaluation for a peripheral vestibular disorder and 
continued the 10 percent disability evaluation for otitis 
media with chronic mastoiditis and cholesteatoma.  The RO 
reclassified the veteran's previous 10 percent disability 
evaluation for right ear hearing loss with tinnitus as a 
separate 10 percent disability evaluation for tinnitus and a 
separate noncompensable disability evaluation for right ear 
hearing loss.  

In his March 2000 notice of disagreement, the veteran 
indicated that at the time of the VA audiological examination 
he heard no sounds in his right ear.  He noted that he only 
heard crossover sounds from his left ear.  

On VA audiometric evaluation in September 1999, the there was 
an average pure tone decibel loss of 73 in the right ear with 
40 percent speech discrimination.

According to the September 1999 findings, the appellant has 
Level IX auditory acuity in his right ear.  38 C.F.R. § 4.85, 
Table VI (2001), warranting a noncompensable disability 
evaluation.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86 (2001).  However, these provisions do not assist him.  
When the frequencies at 1000, 2000, 3000 and 4000-Hertz are 
considered, the result is level VI.  Neither findings nor 
rating criteria result in a compensable degree of disability.

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level IX for his right ear, and 
that, therefore, a compensable rating is not warranted.

The potential application of Title 38 of the Code of Federal 
Regulations (2001), to include the provisions set forth at 
38 C.F.R. § 3.321(b)(1) (2001), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his right ear hearing loss warrants assignment of a 
compensable evaluation.  In exceptional cases in which 
schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
See 38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings that anticipate greater disability for 
hearing loss.  The record, however, does not establish the 
presence of findings that would support a higher rating under 
the Rating Schedule.  Further, the Board finds no evidence of 
an exceptional or unusual disability picture in this case.  
The veteran has noted that his right ear hearing loss causes 
him to experience difficulty with hearing others.  However, 
there is no evidence to show that the veteran's right ear 
hearing loss, in and of itself, has markedly interfered with 
his ability to obtain or retain gainful employment, or has 
caused frequent periods of hospitalization.  Therefore, on 
the basis of the entire record, the Board must conclude that 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

